 



Exhibit 10.1



  

AGREEMENT FOR THE PURCHASE OF DEBTS

 

Effective date: 19th December 2013

 

This Schedule replaces the Schedule to the Agreement for the Purchase of Debts
entered into between HSBC Invoice Finance (UK) Limited and Lakeland Industries
Europe Limited 04500660 on 16th August 2013. This replacement is made under
Condition 29 (Variations) of the Standard Terms and Conditions that are part of
that agreement

  





THE SCHEDULE

 

1. Client particulars         Nature of business Wholesale of safety clothing  
      Principal place of business Jet Park 2, 244 Main Road, Newport, East
Yorkshire, HU15 2RP       2. Product(s) selected           Finance Yes        
Credit Management Yes         Credit Protection Yes       3. Commercial terms  
        Approved Countries (a)         United Kingdom, Ireland, the Isle of Man
and the Channel Islands          

(b)         Abu Dhabi (UAE), Ajman (UAE), American Samoa, Andorra, Anguilla,
Australia, Austria, Bahamas, Belgium, Bermuda, Brazil, British Indian Ocean
Territory, Brunei, Canada, Cayman Islands, Chile, China, Cyprus, Czech Republic,
Denmark, Dubai (UAE), Estonia, Falkland Isles, Faroe Islands, Finland, France,
French Guiana, French Polynesia, French Southern Territories, Fujairah (UAE),
Germany, Gibraltar, Greece, Greenland, Guadeloupe, Guam, Hong Kong, Israel,
Italy, Japan, Kuwait, Liechtenstein, Luxembourg, Macau, Malaysia, Malta,
Martinique, Mauritius, Mayotte, Mexico, Monaco, Montserrat, Netherlands, New
Caledonia, New Zealand, Norway, Northern Mariana Is., Oman, Peru, Poland,
Portugal (Madeira), Portugal, Puerto Rico, Qatar, Ras Al-Khaimah (UAE), Reunion,
Saint Helena, Sharjah (UAE), Saudi Arabia, St Pierre & Miquelon, San Marino,
Singapore, Slovakia, Slovenia, South Africa, South Korea, Spain (Canary
Islands), Spain, Sweden, Switzerland, Taiwan, Trinidad & Tobago, Turks & Caicos
Islands, Umm Al-Qaiwain (UAE), United Arab Emirates, United States of America,
US Minor Outlying Islands, Vatican City State, Virgin Islands (US & British) and
Wallis & Futuna Islands.

 



 

 

 

    (c)         Bosnia, Hungary, Lithuania, Montenegro, Morocco, Romania &
Turkey         Automatic Funding Limit United Kingdom, Ireland, the Isle of Man
and the Channel Islands: £ 50,000           Other countries: £ 50,000







 



  Client to give notice of assignment to Customers Yes       Commencement Date
30 January 2013         Concentration Percentage 30 per cent         Debtor
Currencies Sterling and Euro         Debt Turn Target United Kingdom, Ireland,
the Isle of Man and the Channel Islands: 90 days         Other countries: 90
days         Facility Limit £ 1,250,000         Law English law governs this
Agreement         Minimum Period 12 Months         Non-Notifiable Debt The
following are additional categories of Non-Notifiable Debt:           Debts
arising from contracts of sale entered into with your customer Elite Supplies
Limited (registration number 06309981) and PPG Clothing Limited (SC386962)

 



 

 

 

  Notice Period 3 Months         Prepayment Currencies Sterling and Euro        
Prepayment Percentage 85 per cent         Reduction Percentage N/A        
Standard Payment Terms United Kingdom, Ireland, the Isle of Man and the Channel
Islands: Not exceeding net 60 days from date of invoice           Other
countries: Not exceeding net 90 days from date of invoice



 



4. Pricing         Allowance Margin 2.50 per cent         Arrangement Fee N/A  
      Discounting Margin 3.46 per cent         Facility Review Fee Nil        
Other fees Fees will be payable for:           (a) any variation to the terms of
this Agreement;           (b) the release of any Security Interest;          
(c) new Security Interests to be granted to HIF or any third party.        
Service Charge For Approved Countries listed in paragraphs  (a), (b) & (c) 0.935
per cent of the Notified value of each Debt, subject to a minimum of £ 42,500
per annum calculated in respect of each period of one year starting on the first
day of the month following the Commencement Date and each anniversary thereafter

 



 

 

 

5. Credit Protection         Automatic Credit Protection United Kingdom,
Ireland, the Isle of Man and the Channel         Limit Islands: £ 3,000        
  Other countries: N/A         Credit Protection United Kingdom, Ireland, the
Isle of Man and the Channel         Percentage Islands: 100 per cent          
Other countries: 90 per cent         First Loss United Kingdom, Ireland, the
Isle of Man and the Channel           Islands: £ 1,000           Other
countries: £ 1,000         Unprotected Debts at the Commencement Date At the
Commencement Date any Debt which is unpaid 60 days or more after the due date
for payment and any other Debts of the same Customer       6. Covenants        
Debt Turn Covenant N/A         Dilution Percentage N/A         Dispute
Percentage N/A         Tangible Net Worth N/A         Covenant           The
covenants listed above shall be tested at the following times:           Testing
Day         Debt Turn Final day of each calendar month         Dilution
Percentage Final day of each calendar month         Dispute Percentage Final day
of each calendar month

 

7. Special terms

 

(a)In addition to the undertakings given by the Client in Condition 17, the
Client also undertakes:

(i)To ensure that:

 

 

 

 

(A)where necessary, the Client and/or the Customer possess all licences required
to export/import the relevant goods; and

 

(B)the Client and the Customer comply with all laws and/or regulations
applicable to the import or export of the relevant goods including, but not
limited to, any exchange control regulations; and

 

(ii)To provide HIF, each year, with a declaration (“Annual Declaration”) of the
Client’s total sales to Customers located in each Approved Country in a form
specified by HIF, for the period of 12 months (or part thereof) ending 31 March
(or for such other period as HIF may specify from time to time). Such
declaration to be supplied to HIF within 30 days of the end of the relevant
period.



 

(b)Where a Credit Protection Limit is expressed in a currency other than that in
which the Debt payable by the relevant Customer is expressed and/or the currency
in which the purchase price is payable, then for the purposes of calculating any
amount payable by HIF to the Client under the provisions of Condition 11.6, the
Spot Rate of Exchange on the date of payment shall be used. Any gains or losses,
resulting from fluctuation in exchange rates will be for the account of the
Client.

 

(c)HIF will not provide Credit Protection in respect of any particular Debt if:

(i)the Debt arose after any expiry date notified by HIF to the Client in respect
of the relevant Credit Protection Limit; or

 

(ii)there has been any breach by the Client of any term specified by HIF as
being a condition of its approval of the relevant Credit Protection Limit

 



The provisions of this special term are in addition to, and not in replacement
of, the provisions of Condition 11.4.

 

(d)For the purposes of Condition 11.4 (f) events of “force majeure” shall
include



(i)the ionising, radioactive, toxic, explosive or other hazardous or
contaminating properties or effects of any explosive nuclear assembly or
component thereto, nuclear fuel, combustion or waste; and

 

(ii)where goods are to be despatched to, or payment is to be made from, a
country other than that in which the Customer is located, any event preventing
or delaying the issue of a remittance from such third country.

 

HSBC Invoice Finance (UK) Limited is, at the date of this Agreement, a member of
the Asset Based Finance Association (“ABFA”) and abides by its terms of
membership. Under its Memorandum of Association, publicly filed at Companies
House, ABFA is not a public regulatory authority and has no financial or other
responsibility to anyone arising out of the actions and dealings of its members.
The ABFA has provided and/or will provide a Code of Conduct, guidance and a
complaints procedure each of which can be viewed on its website at
www.ABFA.org.uk.

 



 

 